                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
MAFAYETTE M. FIELDS,

                         Plaintiff,
      v.                                                  Case No. 20-cv-1211-pp

CO II MILLER, DANIELLE FOSTER,
DAWN FOFANA, CATHY JESS,
DR. RYAN HOLZMACHER,
JAMES GREER and MARY MUSE,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
 WITHOUT PREPAYING FILING FEE (DKT. NO. 2), SCREENING COMPLAINT
             UNDER 28 U.S.C. §1915A AND DISMISSING CASE
______________________________________________________________________________

      Mafayette M. Fields, an inmate at Oshkosh Correctional Institution who

is representing himself, filed a complaint under 42 U.S.C. §1983, alleging that

the defendants violated his constitutional rights. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and screens his complaint, dkt. no. 1.

I.    Motion for Leave to Proceed without Prepaying the Filing Fee
      (Dkt. No. 2)

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was a prisoner when he filed his complaint. See 28 U.S.C. §1915(h).

The PLRA allows the court to give a prisoner plaintiff the ability to proceed with

his case without prepaying the civil case filing fee. 28 U.S.C. §1915(a)(2). When

funds exist, the prisoner must pay an initial partial filing fee. 28 U.S.C.

§1915(b)(1). He then must pay the balance of the $350 filing fee over time,

through deductions from his prisoner account. Id.


                                         1

           Case 2:20-cv-01211-PP Filed 02/08/21 Page 1 of 9 Document 7
      On August 11, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $25.25. Dkt. No. 5. The court received that fee on August

31, 2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.     Federal Screening Standard

      Under the PLRA, the court must screen complaints brought by prisoners

seeking relief from a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the prisoner raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556).


                                          2

           Case 2:20-cv-01211-PP Filed 02/08/21 Page 2 of 9 Document 7
      To state a claim for relief under 42 U.S.C. §1983, a plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.     The Plaintiff’s Allegations

      The plaintiff is confined at the Oshkosh Correctional Institution. Dkt. No.

1 at 2. He has sued CO II Miller, a guard at Oshkosh; Oshkosh HSU (Health

Services Unit) Managers Daniel Foster and Dawn Fofana; Oshkosh Warden

Cathy Jess; and Ryan Holzmacher, James Greer and Mary Muse, who are

Wisconsin Department of Corrections (DOC) policy makers and members of the

“Entire policy committee.” Id. at 2-3.

      The plaintiff alleges that he has been diagnosed with “muscle twitches

disorder” and that he also suffers from “spasticity associated with multiple

sclerosis and severe pain.” Id. at 3. He states that he regularly has involuntary

twitches of his eyes, head, face, neck, chest, stomach, arms and legs. Id. On

February 8, 2019, Dr. Tannan allegedly prescribed the plaintiff the medication

Baclofen, 15 milligrams three times daily (morning, noon, bedtime), through

November 24, 2019, to address these symptoms. Id.

      The plaintiff alleges that on May 16, 2019, defendant CO II Miller denied

him his midday Baclofen medication. Id. at 4. The plaintiff says that when he

returned from school and asked Miller for the medication, Miller stated that he


                                           3

           Case 2:20-cv-01211-PP Filed 02/08/21 Page 3 of 9 Document 7
was not going to administer the medication to the plaintiff and that Miller

would have to call the HSU “and see if he was going to be able to hand them

out to Mafayette Fields.” Id. The plaintiff states that Miller called the HSU and

then told the plaintiff that per HSU’s order he would not give him his

medication. Id. The plaintiff attaches to his complaint a Medication

Administration Record that says that he refused his Baclofen medication on

May 16, 2019 at 11:30 a.m. Dkt. No. 1-1 at 12.

      The plaintiff says that on February 4, 2019, defendant Warden Cathy

Jess issued a memorandum to inmates on the guidelines for the medication

pass process. Id. The memorandum states in relevant part: “You MUST report

to the desk AT MEDICATION TIME to take or refuse any medication you are

prescribed. This means, you will not be able to report refusals ahead of time or

after medication pass time.” Dkt. No. 1 at 4; Dkt. No. 1-1 at 24. The plaintiff

states that Jess’s policy was not always followed. Dkt. No. 1 at 4. He also states

that there is “an in-house policy that allows individuals who are at work sites

to take their medications when they return from that area.” Id.

      The plaintiff alleges that because he was away from the unit during

school hours, he routinely took his medication after school hours, on or after

1:00 p.m., Monday through Friday. Id. He also says that at times he would be

required to attend school from 7:00 a.m. until 7:00 p.m. and that when that

happened, he would return to the unit specifically to take his medication, like

he did on May 16, 2019. Id. The plaintiff states that staff “deliberately and

recklessly disregarded risk of harm in failing to dispense prescribed

neurological medications” which he says constitutes “deliberate indifference

and negligence manifested by prison staff intentionally denying or delaying

access to medication once prescribed.” Id.


                                        4

         Case 2:20-cv-01211-PP Filed 02/08/21 Page 4 of 9 Document 7
      The plaintiff asserts that officers routinely administer inmates their

medication after work hours. Id. He says that inmates who work in the main

kitchen and other areas of the institution take their medication after their

medication is scheduled to be given to them. Id. According to the plaintiff, he

should also be allowed this opportunity, and he says was allowed to do this

until May 16, 2019. Id.

      The plaintiff alleges that defendants Foster and Fofana as well as “Entire

policy Committee” members Holzmacher, Greer and Muse ratified a “system”

that denies inmate adequate medical attention “due to a policy of not abiding

by doctor’s orders[.]” Id. at 5.

      The plaintiff seeks compensatory and punitive damages. Id.

      C.     Analysis

      A prison official violates the Eighth Amendment’s prohibition against

cruel and unusual punishment where he is deliberately indifferent “to serious

medical needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “To

state a cause of action, a plaintiff must show (1) an objectively serious medical

condition to which (2) a state official was deliberately, that is subjectively,

indifferent.” Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir. 2008). “A

medical need is sufficiently serious if the plaintiff’s condition ‘has been

diagnosed by a physician as mandating treatment or . . . is so obvious that

even a lay person would perceive the need for a doctor’s attention.’” Roe v.

Elyea, 631 F.3d 843 857 (7th Cir. 2011) (quoting Greeno v. Daley, 414 F.3d

645, 653 (7th Cir. 2005)). The condition does not need to be life-threatening to

be serious; it needs only to be “a condition that would result in further

significant injury or unnecessary and wanton infliction of pain” if not

addressed. Gayton v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010).


                                          5

           Case 2:20-cv-01211-PP Filed 02/08/21 Page 5 of 9 Document 7
      A plaintiff must allege “that an official actually knew of and disregarded a

substantial risk of harm.” Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016)

(emphasis in original). The plaintiff also “must show more than mere evidence

of malpractice.” Id. The plaintiff must show that the prison official’s choices

“were so ‘significant a departure from accepted professional standards or

practices’ that it is questionable whether they actually exercised professional

judgment.” Stallings v. Liping Zhang, 607 F. App’x 591, 593 (7th Cir. 2015)

(quoting Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014)).

      The plaintiff alleges that he missed one dose of medication, one time, on

May 16, 2019. He says that when he returned to his unit from school to take

his medication, he asked Miller for the medication and Miller called the HSU to

see if he could administer it to the plaintiff. The plaintiff states that per HSU’s

orders, Miller did not give him the medication. Thought it is not clear, it

appears that the policy announced by Jess’s February 4, 2019 memo—

requiring inmates to report to medication pass at medication time—may have

prevented the plaintiff from receiving his midday medication on May 16, 2019.

      Deliberate indifference requires that the defendants know of a

“substantial risk of harm” to the inmate’s health or safety and disregard it.

West v. Millen, 79 F. App'x 190, 193-94 (7th Cir. 2003) (quoting Dunigan ex

rel. Nyman v. Winnebago Cty., 165 F.3d 587, 591 (7th Cir. 1999)); see also

Walker v. Benjamin, 293 F.3d 1030, 1037 (7th Cir. 2002). Conduct must be

intentional or criminally reckless; even gross negligence is not enough. West,

79 F. App’x at 193-94 (citing Chapman v. Keltner, 241 F.3d 842, 845 (7th Cir.

2001)). Intentionally interfering with a medical staff's prescribed treatment in

the face of a substantial risk to an inmate’s health may constitute deliberate

indifference. Id. (citing Zentmyer v. Kendall Cty., 220 F.3d 805, 812 (7th


                                         6

         Case 2:20-cv-01211-PP Filed 02/08/21 Page 6 of 9 Document 7
Cir.2000). However, an occasional missed dose of medicine, without more, does

not violate the Eighth Amendment. Id. (citing Zentmyer, 220 F.3d at 811-12).

       The plaintiff does not state that he suffered any adverse symptoms from

missing the one dose of medication. Nor does he allege that he has missed any

other doses of his medication. The plaintiff has not stated an Eighth

Amendment claim based on missing one dose of his medication because the

court cannot plausibly infer that any defendant acted with deliberate

indifference given a single missed dose of medication with no reported adverse

effects.

       The plaintiff also states that Jess’s policy was not consistently followed

because some inmates who work at certain institution jobs were permitted to

take their medications at different times. The plaintiff also says that staff

previously had allowed him to take his medication after the designated time,

such as when he arrived back on the unit as late as 7:00 p.m. after a long day

at school. The plaintiff appears to allege that denying him the ability to take his

medication late violated his right to equal protection because inmates who

work jobs were allowed to take medication late. In this context, he references

the policy makers—defendants Greer, Holzmacher and Muse. It is not clear

why the plaintiff believes that the policy makers violated his rights; he is

alleging that it was prison staff who did not follow the policy and applied it

differently to some inmates than to others.

       To state a claim for unconstitutional discrimination, a plaintiff must

show “that he is a member of a protected class, that he is otherwise similarly

situated to members of the unprotected class, and that he was treated

differently from members of the unprotected class.” Brown v. Budz, 398 F.3d

904, 916 (7th Cir. 2005); see also, Lisle v. Welborn, 933 F.3d 705, 719-20 (7th


                                         7

           Case 2:20-cv-01211-PP Filed 02/08/21 Page 7 of 9 Document 7
Cir. 2019). The plaintiff’s allegation that he was discriminated against because

staff at Oshkosh make exceptions to Warden Jess’s policy for inmates who

work at certain jobs is insufficient to support an equal protection claim

because he has not alleged that he is a member of a protected class. The

plaintiff may not proceed on an equal protection claim.

       The plaintiff has not alleged facts that support a claim for relief under

federal law. Thus, the court will dismiss this case for failure to state a claim.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that this case is DISMISSED under 28 U.S.C.

§§1915(e)(2)(B) and 1915A(b)(1) because the complaint fails to state a claim.

The clerk will enter judgment accordingly.

       The court ORDERS that the Clerk of Court must document that the

plaintiff has incurred a “strike” under 28 U.S.C. §1915(g).

       The court ORDERS that the Warden of Oshkosh Correctional Institution

or her designee must collect the $324.75 balance of the filing fee by collecting

monthly payments from the plaintiff’s prison trust account in an amount equal

to 20% of the preceding month’s income credited to the plaintiff’s trust account

and forwarding payments to the clerk of court each time the amount in the

account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2). The agency

must clearly identify the payments by the case name and number. If the

plaintiff transfers to another county, state or federal institution, the

transferring institution must forward a copy of this order, along with the

plaintiff’s remaining balance, to the receiving institution.




                                         8

          Case 2:20-cv-01211-PP Filed 02/08/21 Page 8 of 9 Document 7
      The court will send a copy of this order to the Warden at Oshkosh

Correctional Institution.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within thirty days of the entry of

judgment. See Fed. R. of App. P. 3, 4. This court may extend this deadline if a

party timely requests an extension and shows good cause or excusable neglect

for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).

      Under limited circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within twenty-eight days of

the entry of judgment. The court cannot extend this deadline. See Fed. R. Civ

P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be filed

within a reasonable time, generally no more than one year after the entry of the

judgment. The court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 8th day of February, 2021.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          9

         Case 2:20-cv-01211-PP Filed 02/08/21 Page 9 of 9 Document 7
